UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2010 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, May 3, 2010 Deutsche Telekom AG presents shareholders the route to a gigabit society Deutsche Telekom AG reaffirms its stakeholder-oriented policy. Doubling of revenue planned by 2015 to almost EUR30 billion with five growth areas. Proposed dividend of EUR0.78 per share for 2009. Deutsche Telekom AG intends to exploit the major future potential of its industry by implementing a new strategy and tapping clearly defined growth areas. This was CEO René Obermann's promise to shareholders at the shareholders’ meeting in Cologne on Monday. Transparency and confidence in collaboration with all interest groups are essential prerequisites for Deutsche Telekom AG’s sustained business success. "Our results enable us to pursue a policy that gives appropriate consideration to all interest groups," Mr.Obermann emphasized. "For example, our employees benefit from the fact that we have retained over 7,000 internal jobs by pursuing a consistent insourcing strategy. Our creditors are satisfied, as our liquidity has not suffered in spite of the restructuring and the financial crisis. And of course, our shareholders are happy, too, because a strong cash flow is an important basis for an attractive dividend." Fix – Transform – Innovate Customers are using increasingly diverse and complex applications on telecommunications networks, fueling unabated and massive growth in the volume of data transmitted every day. "With our new Fix – Transform – Innovate strategy, we are getting DeutscheTelekom AG in shape for the gigabit society and we are ensuring future evolution.” Mr.Obermann talked about the Board of Management’s efforts to realign the company and he gave a comprehensive insight into the development of the Group from a conventional telecommunications corporation into a "telco plus" – a multi-product Internet company. This progress is aimed at pushing forward and expanding the company's business and driving up revenue from growth areas through investment in intelligent networks and its IT portfolio, Internet and network services. To this end, five growth areas – mobile Internet, the connected home, proprietary Internet services, systems solutions, and intelligent network solutions for energy, healthcare, media, and the connected car – have been defined. Overall, revenue is to be almost doubled in these areas from EUR15 billion today to around EUR29 billion in 2015. Internationally – where Deutsche Telekom AG generates over half of its revenue – expectations of significant growth are also focused on mobile Internet use, with the North American market to benefit, too. By the end of the year, T-Mobile USA plans to supply over 100 major U.S. cities and their surrounding areas with the high-speed transmission technology HSPA+. "This will make our network the fastest mobile network in key U.S. markets within the next two years," said Mr.Obermann. Despite the current challenges in U.S. business, T-Mobile USA has for the first time moved into the top spot among the highest-earning German companies in the U.S. according to the German-American Chamber of Commerce. In terms of proprietary Internet services, the international footprint of the Scout Group, which already operates in 13 European countries, is to be expanded further. Furthermore, T-Systems' Systems Solutions arm recently boosted business by winning a major contract in South Africa and is currently in talks with potential corporate customers on specific developments in Brazil. René Obermann also underscored the commitment in Greece with OTE. The difficult situation in the country at present has not yet had any tangible impact on the company's business development. Another focus for Deutsche Telekom AG is on reducing greenhouse gas emissions. "Ecologically sound business practice and actions as well as better energy efficiency are important areas of future business for us. And we, in turn, also need to be credible in these areas," said Mr.Obermann. For this reason, Deutsche Telekom AG has introduced measures including a voluntary commitment to limiting the average CO2 emissions of its new fleet of cars to 110 grams per kilometer by 2015, which is ten grams better than the EU target for the automotive industry. Five percent of DeutscheTelekom AG shares are held by investors for whom sustainability is particularly important, the CEO continued. "I would like to significantly increase this proportion by 2012." Sustainable HR development and dividend Under the new strategy, the stakeholder-oriented policy is to be maintained over the coming years. In terms of employees, this means around 9,000 new hires are planned for the next few years. At today's shareholders' meeting, the Board of Management and the Supervisory Board are proposing to the shareholders as stakeholders a dividend of EUR0.78 per share for the 2009 financial year.
